Citation Nr: 0324961	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for migraine headaches.

3.  Entitlement to service connection for migraine headaches 
as secondary to service connected hypertension.

4.  Entitlement to service connection for a seizure disorder 
as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for a seizure disorder 
as secondary to service connected hypertension.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  The veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the in 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen a claim of direct service 
connection for headaches, claims for service connection for 
headaches and a seizure disorders secondary to service 
connected hypertension, and claims for service connection for 
headaches and a seizure disorder as a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness as 
well as his claim for a rating in excess of 10 percent for 
service connected hypertension.  In April 2002, the veteran 
testified at a video hearing before the undersigned.

The veteran's application to reopen a claim of service 
connection for headaches, claims of service connection for 
headaches and a seizure disorders secondary to service 
connected hypertension, and claims of service connection for 
a seizure disorder as a manifestation of an undiagnosed 
illness as well as the claim for a rating in excess of 10 
percent for service connected hypertension, will be addressed 
in the remand that follows this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The veteran's headaches have been attributed to known 
clinical diagnoses of migraine headaches.


CONCLUSION OF LAW

The claim of service connection for migraine headaches as a 
chronic disability resulting from an undiagnosed illness is 
precluded by law.  38 U.S.C.A. §§ 1117, 1118 (West Supp. 
1995); 38 U.S.C.A. §§ 1117, 1118 (West Supp. 1999); 38 C.F.R. 
§ 3.317 (2000); 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the merits of the claim for service connection for 
headaches as a manifestation of an undiagnosed illness, the 
veteran argues that his headaches began as a result of his 
active military duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

The Laws & Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Next, the Board notes that on November 2, 1994, Congress 
enacted the "Persian Gulf War Veterans' Benefits Act," which 
was Title I of the "Veterans' Benefits Improvements Act of 
1994," Public Law 103-446.  That statute, in part, added a 
new section 1117 to Title 38, United States Code.  Section 
1117 authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, § 1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i), to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a).  
The statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (Dec. 27, 2001)).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include: (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 38 
U.S.C.A. § 1117 is applicable to the veteran's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001, interim final rule, provides that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This section also provides that 
disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).




Persian Gulf Veteran Status

As an initial matter, the Board notes that the veteran's DD 
214 reflects that he served on active duty from April 1990 to 
April 1994 and during that time he was awarded the Southwest 
Asia Service Medal with one bronze star and the Kuwait 
Liberation Medal.  Based on this evidence, and for purposes 
of analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
the Board finds that the veteran is a "Persian Gulf 
veteran."

The Merits of the Claim for Headaches

The Board finds that this claim must be denied because it 
lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The application of 38 U.S.C.A. § 1117 has an 
explicit condition that the claim be for either ". . . an 
undiagnosed illness [or] a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms . . . or any diagnosed illness that VA determines 
in regulations warrants a presumption of service 
connection."  See 38 U.S.C.A. § 1117 (as amended by The 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)); see 
also 38 C.F.R. § 3.317 (as amended by 66 Fed. Reg. 218 (Nov. 
9, 2001).).  

However, despite the above requirement, the record shows that 
the veteran's headaches have been diagnosed as migraine 
headaches (see private treatment records from Dr. Neveed 
Ahmed, dated in May 2000, July 2000, August 2000, October 
2000, January 2001, and April 2001; and VA examination dated 
in November 2001).  The above (i.e., migraine headaches) is a 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317. 

Because the headaches have been attributed to a known 
clinical diagnosis, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable even though, as amended, 
38 U.S.C.A. § 1117 provides that signs or symptoms that may 
be manifestations of an undiagnosed illness or a chronic 
multi-symptom illness include "headaches."  Accordingly, 
given that the complained-of problem is accounted for by a 
known clinical diagnosis, the Board finds that the veteran's 
claim of service connection for headaches, as chronic 
disability resulting from an undiagnosed illness, is legally 
insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Lastly, the Board notes the above claim was denied as a 
matter of law.  Therefore, the Board was entitled to go 
forward with adjudication of the veteran's claim regardless 
of whether or not the record showed that the veteran was 
provided adequate notice and assistance as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A) (West 2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Also see Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  Accordingly, further 
discussion of the VCAA is not warranted.


ORDER

The claim of service connection for migraine headaches, as a 
chronic disability resulting from undiagnosed illness, is 
denied.


REMAND

As indicated above, prior to the veteran filling his current 
claims, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  The VCAA and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

As to all the remanded claims, the VCAA also require that VA 
make reasonable efforts to obtain and associate with the 
record relevant records the veteran adequately identifies.  
38 U.S.C.A. § 5103A(b) (West 2002).

With the above criteria in mind, the Board notes that the 
veteran testified, at his April 2003 video hearing, that he 
received treatment for his headaches, seizures, and/or 
hypertension from a Dr. Clap at the Huntington VA medical 
center (VAMC) every three to six months, from the Blue Team 
at the Huntington VAMC every six months, and from Dr. Perrot 
in Williamson, West Virginia every three months since 
approximately January 2002.  In addition, the veteran 
reported that, shortly after his first seizure in May 2000, 
he had a full work-up for his seizures performed at 
"Williamson General Hospital" (a/k/a Williamson Memorial 
Hospital) and thereafter saw a neurologist in Pineville 
before he started seeing Dr. Clap.  In addition, the veteran 
reported that he was seen at one or more of the above 
locations as recently as January and February 2003 because of 
headaches and seizures.  

A review of the record on appeal shows VA treatment records 
from the Huntington VAMC dated from October 1994 to October 
1995 and December 1999 to April 2001, private treatment 
records from Williamson Memorial Hospital dated from April 
1997 to May 2000, and private treatment records from Dr. 
Neveed Ahmed, dated from May 2000 to April 2001.  However, 
neither treatment records from Dr. Perrot or the Pineville 
neurologist appear in the record.  Similarly, post-April 2001 
treatment records from the Huntington VAMC and Dr. Neveed 
Ahmed do not appear in the record on appeal.  Therefore, a 
remand is required to obtain these records.

As to the veteran's claims for service connection and an 
increased rating, the VCAA also require that VA provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

With the above criteria in mind, the Board notes that, while 
the veteran was afforded VA examinations in July and November 
2001, those examination reports failed to provide VA with 
necessary medical opinion evidence as to the origins or 
etiology of the veteran's claim disabilities.  In addition, 
the July 2001 VA examination was conducted without the 
examiner having had an opportunity to review the record on 
appeal.  Therefore, on remand, the veteran should also be 
scheduled for new VA examinations.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the following claims: (1) 
whether new and material evidence has 
been received since the previously denied 
claim of entitlement to service 
connection for migraine headaches; (2) 
entitlement to service connection for 
migraine headaches as secondary to the 
service-connected hypertension; (3) 
entitlement to service connection for a 
seizure disorder as a chronic disability 
resulting from an undiagnosed illness; 
(4) service connection for a seizure 
disorder as secondary to the service-
connected hypertension; and (5) 
entitlement to an increased disability 
rating in excess of 10 percent for 
hypertension.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him for headaches and a seizure disorder 
since April 1994 and for hypertension 
since November 2000, including the full 
name, address, and approximate (beginning 
and ending) dates of treatment from Dr. 
Perrot in Williamson, West Virginia and 
the neurologist he saw in Pineville.  
Thereafter, obtain all records identified 
by the veteran, including all records 
from Dr. Perrot from January 2002 to the 
present, the Pineville neurologist from 
May 2000 to the present, and from the 
Huntington VAMC and Dr. Neveed Ahmed from 
April 2001 to the present.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims' 
file, and the veteran should be informed 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination.  The 
examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a review of 
the claims' folder and after examining 
the veteran, the examiner is asked to 
answer the following questions:

a.  As to the migraine  headaches:
i.  Did the veteran's currently 
diagnosed migraine headaches have 
their onset during his period active 
military service?  
iii.  Was the veteran's currently 
diagnosed migraine headaches caused 
by any incident or event that 
occurred during military service?
iv.  Was the veteran's currently 
diagnosed migraine headaches either 
caused or made worse by a service-
connected disability, to 
specifically include the service-
connected hypertension?  

b.  As to the seizure disorder:
i.  Does the veteran suffer from a 
seizure disorder? 
ii.  If he does, can his seizure 
disorder be associated with a known 
clinical diagnosis? 
iii.  If his seizure disorder can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service, or (2) was caused 
by an incident that occurred during 
his period of military service, 
which service included service in 
the Southwest Asia theater of 
operations during the Gulf War, or 
(3) was caused or made worse by a 
service-connected disability, such 
as hypertension? 
iv.  If his seizure disorder cannot 
be associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by fatigue, as 
established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements to have the veteran's claims 
folder sent to the examiner who performed 
the July and November 2001 VA 
hypertension examinations, if available, 
or by any other available physician, for 
review.  After reviewing the claims file 
and the July and November 2001 
examination reports, the reviewing 
physician is asked to address the 
following questions:
i.  Does the veteran suffer from 
diastolic readings predominantly 110 
or more or systolic readings 
predominantly 200 or more? 
ii.  Does the veteran suffer from 
diastolic readings predominantly 120 
or more?
iii.  Does the veteran suffer from 
diastolic readings predominantly 130 
or more?

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the following 
claims:  (1) whether new and material 
evidence has been received since the 
previously denied claim of entitlement to 
service connection for migraine 
headaches; (2) entitlement to service 
connection for migraine headaches as 
secondary to the service-connected 
hypertension; (3) entitlement to service 
connection for a seizure disorder as a 
chronic disability resulting from an 
undiagnosed illness; (4) service 
connection for a seizure disorder as 
secondary to the service-connected 
hypertension; and (5) entitlement to an 
increased disability rating in excess of 
10 percent for hypertension.  If any of 
the determinations remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



